Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/04/2022 has been entered. Claims 1, 9-10, and 20 have been amended. Claim 21 has been added. Applicant’s amendments to the claims overcome every rejection previously set forth in Non-Final Office Action mailed on 04/04/2022.
Allowed claims 1, 3-7, 9-13, and 15-21.
Canceled claims 2, 8, and 14.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
“Claim-1:  {GUANGH-19009-USPT/01573757v1 } 2wherein the plurality of storage modules include: an inner cart for storing and transferring the cargo of low processing frequency among the cargo to be sorted, and an outer cart for storing and transferring the cargo of high processing frequency among the cargo to be sorted, the inner cart arranged closer to the side where the sorting module is located than the outer cart arranged, the pull rod of the inner cart being longer than that of the outer cart such that the outer cart is sandwiched between the two pull rods of the inner cart” in combination with the rest of the claim language is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651